Title: II. Rapport sur le Commerce des Etats-Unis de l’Amérique avec la France, [15 October 1787]
From: Unknown
To: 


            
              [15 Oct. 1787]
            
            [Introduction:] The freedom of the United States and “la juste reconnaissance qu’ils ont dû concevoir pour la France à cette occasion” seemed to promise an expanded commerce between the new republic and its first ally. But this takes place slowly. Our fiscal arrangements, our laws and treaties, the complicated forms that have been used so long in the collection of duties, the variety of our tariffs, the restrictions imposed on most of our manufactures have slowed up and in many respects annihilated the effect of the reciprocal good will between the two nations. Although commerce of United States was worth 72 to 75,000,000₶ before the war, of which we could hope to have the better part, we are very far from receiving it.—Our traders have made some efforts, the Americans have had good will, the government has made some sacrifices, but expectations have not been realized, chiefly because too many branches of government operate separately on this commerce and because they have not been able to establish an effective and harmonious center for their operations. A committee of the Council has made a great study of this commerce, and some important decisions have been reached. These have been announced by government to Congress, along with the intention of taking up other matters on which decisions have not been reached. Yet both French and American merchants complain that promises made in the name of the king have not been met, and they press for decisions on the objects not yet determined. Whatever the plan may be that government will adopt to harmonize the different branches of administration involved in this commerce, it cannot be doubted that both political engagements and the national interest require “que l’on pourvoie provisoirement aux choses dont les Etats-unis d’Amérique auraient à se plaindre.”
            The object of this Mémoire is to point these out and to make known also what still remains to be desired for the mutual advantage of the two nations. The report will be divided into three parts: (1) The first will deal with the tobacco trade; the principal branch of American commerce; its history since the peace; the work of the committee; the resultant decision of the ministry; the complaints of merchants concerning its non-execution; the response of the farmers-general to these complaints; and the necessity of  avoiding in future the tragic consequences of a total suspension of commerce. (2) The second will deal with other branches of American commerce on which the work of the Committee has led to a decision; the decision itself given and notified in the name of the king; the complaints that have risen on the ground that the promises contained in it were not executed: the question whether these promises were of a dangerous sort, what advantages they promised, and whether any of them are susceptible of modification. (3) The third will deal with objects on which no decisions have been reached. Each of these will include in full the acts and documents which must receive the attention of government, in order that this report may present “le recueil complet de tout ce que le Ministère peut avoir à lire ou à rechercher sur cette Matiere.”
            Part i. The American tobacco trade is subjected in France to a monopoly that is not even enjoyed by merchants—a purely fiscal monopoly whose agents can purchase only with money, which the sellers are free to use in this or neighboring countries for return cargoes. This position, unfavorable to a reciprocal commerce and unattractive to “les envoys de l’Amerique, a été empirée par une circonstance qui a excité beaucoup de réclamations.”
            When peace was declared, the farmers-general, having no supplies on hand, calculated that the needs of the Americans would force them to yield an abundant supply at low price. “Une politique assez Naturelle lui fit feindre de n’avoir pas de grands besoins.” They gave no encouragement to the first captains to arrive with cargoes of tobacco, even treating them “avec une sorte de rigueur.” The latter grumbled and went on to England. In America, the supply failed because of the war, the burning of warehouses, and the scarcity of cargo vessels. The farmers-general, forced to meet the demand, bought some cargoes at a considerable price, and made a contract with Alexander that could not be filled. An American house at L’Orient [Williams & Bérard] offered to supply its need at the average price of 42.₶ per quintal. Then, just as the return of planters to cultivation and the beginning of peace promised abundance of tobacco at low prices, Robert Morris proposed to furnish 20,000 hhds. per year for three years at an average price of 36.₶ This was below the market price in Europe, in consideration of which he obtained an advance of a million livres, plus a reduction from the legal tare of 15% to the real tare of 10%, which concealed under his apparent price of 36.₶ the hidden price of 37.₶ 16s. This advance enabled Morris to depress the price of tobacco, to take terms for final payment, and to carry on his  commerce almost without spending a penny. The engagement of the farmers not to buy American tobacco from any one else, directly or indirectly, enabled Morris to give law to the American planters in respect to all tobacco destined for France, or a fourth of their total harvest. It was this exclusive privilege that “choqua principalement les Cultivateurs Américains, les Etats de Virginie, de Maryland et le Congrès.” The French consuls in America remonstrated. The American minister to France and the Marquis de Lafayette pointed out that it was bad enough for the commerce of the two countries to have a company enjoy a monopoly of the sale in France and that it would be too much to give to an individual the monopoly of the purchase in America. “Ces reclamations exprimées avec force” drew the attention of the minister of foreign affairs who actively pressed the minister of finance to form a Committee to discuss the steps to be taken concerning this contract with Morris. The Committee was formed, held its first meeting 8 Feb. 1786, discussed a great number of questions, received from Lafayette a plan for a simple impost and tax on tobacco sold that would return to the king a revenue equal to that derived from the monopoly. This plan, also suggested by M. Jefferson and elaborated by M. Clavière, is based chiefly on the example of England and is still too far removed from the principles and established usages of our country to justify any hope that it could be adopted by government. It will require long discussion, reflection, and experience in eradicating the inconveniences believed to be inherent in the plan before even tentative approaches can be made to it. This monopoly on the sale of tobacco must, then, for the present be regarded as “une donnée invincible” on which it is necessary to arrange combinations and speculations in this branch of trade. Some bold and imaginative financiers [in margin: “Idée de M. Paulze”] have thought that the power resulting from the monopoly itself could enable France to engross the whole American tobacco trade by quadrupling her purchases and reselling the surplus to other nations. Their plan succeeded no more than the other. It can be expected that for a long time to come the existing arrangement will continue, with the farmers-general the only real buyers supplying what is actually needed and paying for it in specie. “On ne s’écartera pas de ce point de Vue dans la suite de cette exposition.” Some important ideas presented to the Committee were premature and can be passed over; but those that led to results will be detailed. The contract with Morris was laid before the Committee. … One of the first things that struck the  Committee was that the use of American and French cargo vessels was not required by this contract, but only given a simple expression of preference which compelled nothing: this was regarded as a grave defect. It was also noted that no obligation rested on Morris to take in return French produce and merchandise, and it was brought out that he was paid in bills of exchange on London, whence he took in return British merchandise. The farmers-general say that they had engaged Morris to make an experiment with French goods and that he had agreed to do so to the extent of 250,000.₶ They offered to give bounties to other American traders whose tobacco they would buy à prix défendu and who would take French goods in return. The draft of an arrêt was prepared on this proposition, but it was abandoned because, as was noted, if the price was not regulated, the farmers would make the bounty illusory by passing its cost on to the merchant in the form of low bids, whereas, if the price were fixed, with the same tare as that allowed Morris, the farmers could not be required to pay the bounty since this would make such purchases even higher than those obtained of Morris, which were already too dear.—A merchant of L’Orient, present with the Committee, pointed out that the advantages given to Morris rendered illusory the seemingly low price he had offered, and he showed that the price of tobacco since the making of the contract had fallen, resulting in a loss to the farmers-general of one-sixth of the value of their purchases. In consequence, this loss to the king and the company deprived the royal treasury of 500,000₶ per year and each farmer-general of about 12,000₶ income. Yet the farmers-general who had made the contract actively opposed the cancellation that the interest of their company and the general view of the Committee seemed to demand. The Committee pointed out that Morris had in 1785 and up to that time delivered only a third of what he had promised, and thus the contract could be cancelled because of non-performance on his part. The farmers who had made the contract nevertheless still thought that the national honor required its being upheld. Morris’ agent pointed out that he had advice of shipments that would almost complete the first year’s quota; and although four and a half months remained of the first year, counting from the date of signing the contract in Europe, the majority felt that the first year could only begin with the signing in America, and thus Morris could not be charged with having failed in his engagement. Various means were proposed to keep the Morris contract from depriving other merchants and American planters of outlets in  France for their tobacco. The report of these measures and the different opinions of the Committee concerning them were made by M. Dupont at the extraordinary meeting held at Berni 24 May 1786. presided over by the minister of foreign affairs and the controller-general. This report is here inserted. … The different opinions on the six proposals presented at Berni were set forth at great length, finally resulting in a decision “qui est devenu la Loi que l’on doit suivre et qui a été notifié Ministeriellement par ordre du Roi aux Etats-unis et inséré dans les Papiers publics. Il est très important de placer ici cette décision.” … This decision was officially announced to the farmers-general, to the American minister to France, to the French minister in America, and was published “dans toutes les gazettes Américaines.”
            Today the French and American merchants declare that, on the faith placed in this decision, great quantities of tobacco were shipped to France and the farmers-general paid for a considerable amount of it at inferior prices. The farmers-general countered with a statement from 1 Jan. 1786 to 3 Sep. 1787 of purchases which they believe supports the conclusion that they have more than fulfilled their obligation under the Berni decision. It shows that in this period 22,124 hhds. were purchased by the farm, of which only 13,033 fell under the terms of the Berni decision, and in consequence 9,091 were bought à prix défendu. The following observations on this were made by both French and American merchants.
            They say that the decision led planters and merchants to believe that 12 to 15,000 hhds., or an average of 13,500, would be bought per year, or 1,124 per month, and their tobacco would be received and paid for on the same prices and conditions as those established for Morris; that on this expectation they made contracts and shipments; that nevertheless the figures of the farm itself show purchases of only 13,300 hhds. in fourteen months, or 931 hhds. only per month purchased in accordance with the terms of the decision; that, therefore, they fell short of their obligations by 2,727 hhds. They add that this account nevertheless favors the farmers-general because: (1) the list of purchases includes many lots bought in English trade and brought to France, whether from England or from America, in English vessels, which is “précisement contraire à l’esprit et à la lettre de la decision de Berni”; (2) the decision has not been faithfully executed in respect to the tare, since a legal tare of 15% applies to general commerce, while only 10% is borne by Morris. They say also that 3,650 hhds. of those  reported by the farm were bought at Marseilles or Sète, which have no connection with the Berni decision nor to the engagement it produced, since Morris’ contract did not extend to the Mediterranean supply as that had always been and must remain free; that, deducting these from the 19,683 hhds. purchased since the agreement, there remained a total of 16,033 hhds. apparently but not really purchased according to their promise, for a part came from England and 3,000 hhds. were bought at an inferior price—a price rendered still lower by the 5% differential in tare.
            The farmers-general replied that its engagement applied only to the quantity to be bought, since the question of an inferior price for inferior quality had been foreseen by Article 5; that if they had bought 3,000 hhds. “dans les Ports de L’Océan” since the decision, at inferior prices and different conditions, this was due to inferior quality, as proved by the fact that the proprietors had not entered claims as they were entitled to do under the Berni decision, thus recognizing themselves the inferior quality of their offerings.
            It is impossible today to tell whether this allegation is well founded. It is indeed true that several merchants complained to M. Jefferson and to the Marquis de Lafayette, and that they had asked advice of them. But none of them had appealed to the Council as authorized by Article 5, “nul d’eux n’y avait intérêt car la Ferme générale qui était obligée de prendre des Tabacs jusqu’à une certaine quantité mais non pas tels Tabacs eut donné naturellement la préférence à ceux qui ne lui auraient point fait de procès et le recours au Conseil n’eut servi qu’à prolonger indéterminement le moment de la vente des Tabacs.”—There is some reason to believe that the farm obtained several shipments at inferior prices by leading hard-pressed owners to believe that its quota had been filled and that it would oblige them to wait unless they consented to sell at a lower price.
            Thus situated between opposing allegations, it seems that all government can do to carry out the spirit of the Berni decision and give satisfaction to French and American merchants is to direct the farmers-general to continue to buy, in accordance with that decision, 1,100 hhds. per month up to the end of 1787; and to order at the same time that the facts both as regards purchases of English tobacco, or those brought in English ships, and the differential in tare, be verified; and that the farmers-general be held responsible for augmenting its purchases of tobacco coming directly from America on French or English vessels in proportion  to its English purchases, “comme aussi de bonifier la différence de la Tarre aux vendeurs qui ne seraient point convenus avec elle de leurs marchés à prix défendu, et pour lesquels la décision de Berni et l’égalité avec M. Morris, sont la Loi.”
            As for those who sold à prix défendu and who have not appealed to Council for the determination of the quality of their tobacco, it is more than likely that they had reason to be discontented and disgusted: “Cela est affligeant pour les deux Nations; mais on ne Voit aucun moyen d’y apporter remede, le mal est consommé; la preuve de l’abus de la position s’il a eu lieu est impossible à acquerir.” This applies to the past, but its principle should be adopted for those cargoes that arrive up to the end of the year. There remains, however, a more important object to be considered, one that merits the whole attention of the government of France and on which it is well that the two nations be forewarned.
            To execute in good faith the contract with Morris and the Berni decision, would require that the farmers-general, instead of getting a supply for a year and a half as required by its agreement, fill their warehouses with more than two years’ supply without making any new purchases. Even if it were rigorously required that the supply of a year and a half remain intact, the farm would still have a supply for six or seven months’ consumption without any new purchases.
            This excess supply has been made at a price at least one-sixth above the market value of tobacco, and this is a sacrifice that France has made out of friendship for America. It is true that M. Morris alone has profited from about five-sixths of this sacrifice that has been not less real on the part of the king and the farmers-general, and that the remaining sixth has been profitable to the planters and merchants of America, who moreover still feel the effects of the repercussions produced by M. Morris’ profits.
            It is, then, only just that when the farm is freed of its contract with Morris and its obligation under the decision of Berni, it should reduce its purchases and look for its profits from the lowered prices that cannot fail to be produced by such reduction on the one hand and “la concurrence établie entre tous les Vendeurs” on the other. The farm, without inconvenience to itself, could cease all purchases for six months, at least except those proposals made to it at very advantageous prices, and, as a commercial and financial company principally concerned with its own interest, it is clear that this is what it would naturally do.
            It is equally clear, nevertheless, that this measure would be  “tres funeste au Commerce de l’Amèrique et aux rapports entre les deux Nations.” Thus the contract with Morris, which, in order to avoid injustice to other merchants and planters, forced this oversupply, will be harmful even after its expiration by the sudden stagnation of commerce and the depreciation of prices that will inevitably follow. If the American tobaccoes should cease during six months to have any sale in France, it is clear that American shippers would find an outlet in England for their principal product, that they would almost wholly abandon our market, and that the sale of our national produce and merchandise would suffer accordingly. The political and commercial interest of the two nations demands that they foresee this revolution and that they forestall it. The following is the only means foreseeable of accomplishing this. It will still be onerous to the farmers-general and to the king because of the capital sums it will employ, but it will be less harmful in all respects than a suspension of commerce.
            The tenure of the farmers-general will not expire for five years. During this time French consumption of American tobacco will amount to 105,000 hhds., or 21,000 hhds. per year. It will be sufficient if the farm has at the end of its tenure about 30,000 hhds. The farm has at present, or will have by the end of the year, a supply that exceeds this requirement by about 25,000 hhds. This, deducted from the 105,000 that will be consumed up to and including 1792, leaves only 80,000 to be purchased. The excess of 25,000 hhds. should be distributed over the five-year period, and moreover, the 80,000 hhds. should be similarly apportioned by monthly quotas among the five years.
            It is necessary, then, to make a new arrangement, to be sanctioned by the king, under which the farmers-general would be required not to suspend their purchases, but to continue them “sur le pied de Seize mille Boucauds par année … ou treize cent Boucauds par mois en tout, et répartis selon les besoins tant dans les Ports de L’Océan que dans ceux de la Mediterrannée.” They must be required to prove every three months that they have actually bought about 4,000 hhds. brought directly to France by French or American vessels, and on condition that, if more is needed to meet the demand, they be required to make the additional purchases in the proportion of five-sixths coming directly from America and one-sixth from Europe. “De cette maniere le commerce ne sera point intérompu, le débouché du commerce libre et particulier sera même augmenté de deux mille cinq cent Boucauds par année; puisqu’il n’a du être selon la décision de  Berni que de treize mille cinq cent Boucauds. Il aura la perspective d’augmenter encore de cinq mille Boucauds par année à commencer en 1793.”
            No law regulating price can be imposed on the farm. It would be imprudent to attempt to force them to follow the English market price “qu’on pourrait faire hausser en apparence par des manoeuvres illusoires.” The Americans have desired that no more contracts such as that of M. Morris be made, and they are right. This is the first of their demands met by the decision of Berni. “Il a été déterminé une fois pour toutes que la concurrence reglerait les prix—il ne faut plus déroger à cette loi de la raison et du commerce.” One thing that can be done henceforth, is in the spirit of our government and our existing legislation, and is part of a proposal placed before the Notables for the reform of laws and treaties. This is to establish an entrepôt in every port where there is a bureau of the farm, and thus open up to merchants who wish to sell leaf-tobacco, either to foreign nations or to the farmers-general, the possibility of buying tobacco and storing it in warehouses almost duty free until they have found outlets for it. This is an idea proposed by M. Boyetet, commissaire général of commerce, in a mémoire which he read to the committee to be submitted to the minister, but of which he has not supplied a copy to be included here.
            “Il peut en résulter une petite concurrence d’achat favorable aux deux Nations et qui s’accroîtra de jour en jour en raison de ce que l’Entrepôt général établi en même tems que le Nouveau Tarif des droits de traites aura favorisé et étendu le commerce de speculation dans tous les ports de France.”
            Part ii. Other branches of American commerce on which the studies of the Committee led to a decision.
            This part of the Mémoire will be concerned with other aspects of American commerce which did not prove so formidably obstructive as that presented by the monopoly on the sale of tobacco in France and on which the Committee charged with studying the interests of the two nations met with more success. The work of the Committee in this respect could not be better summed up than in a letter written by M. de Calonne, on order of the king, to M. Jefferson on 22 Oct. last. “De toutes les Pièces qui doivent entrer dans ce Mémoire c’est la plus importante.” … This letter, written officially after the orders of the king had been taken on its contents, announcing the intentions of His Majesty and having been made public by being printed, became a regulation that could be  revoked only by new conventions and new notifications. But this regulation must not be regarded as an onerous obligation. It has not been imposed lightly. It is, as pointed out, the fruit of eight months’ work of the Committee in which matters were discussed with “beaucoup de soin et de profondeur.” It must be examined article by article for the reasons that have produced it and the remarks to which these may give rise.
            Produce of the Whale Fishery. For some time our whale fishery has not been carried on with success. The attempts that have been made lately with all the care possible have resulted in more than 60% loss. The English have only been able to maintain their whale fishery by bounties of 30 to 40%. They do this very sagaciously by means of their Loyalists in Halifax whom they employ to try to persuade the whalers of Nantucket to settle in that colony.
            They have in consequence repulsed by heavy duties the products of the whale fishery brought by Americans to England, formerly their principal market, and at the same time have presented to them a prospect of all the privileges of the English fishery—provided they fix their domiciles at Halifax. This involved “au moins … quatre mille Matelots les plus habiles et les plus intrépides de l’univers.” If these moved to Halifax, the English might in the next war man eight vessels more. If they remain at Nantucket, bound to us by interest, by alliance, and above all by the habit of finding in France the reward of their work or the market for the products of their fishery, to say nothing of the resentment built up by the way the English treat them today, we could hope to engage half of them in our service. “C’est donc une Escadre de huit Vaisseaux à ôter à l’Angleterre et une de quatre à nous assurer ou une différence de douze Vaisseaux à notre avantage qu’il est question de nous conserver. L’importance pour notre politique et pour notre commerce en est inappréciable.”
            The proposal to establish at Dunkirk some of these Nantucket families will not meet the object in view. They will not establish there a French fishery that is no longer congenial to Europeans; they will be given only the assurance of enjoying all of the privileges of the French fishery for that part in which the Nantucketers will be interested. “On croit, c’est passer le but d’une part et le mal remplir de l’autre.”
            It is not necessary to give all the advantages of the French fishery to that of Nantucket, still less to a part of that fishery, by an exclusive privilege. It will suffice to grant enough advantages to preserve the friendship of the two nations by a common interest,  and to forestall among the Nantucketers the desire to emigrate, which would put them under the power of England, “et il ne faut refuser à aucun d’Eux ces avantages réduits à leurs justes bornes.”
            It is thought, then, “que sans nationaliser contre l’esprit de toutes nos Loix une partie des huiles de Poisson fabriquées par les Pêcheurs de Nantucket sous prétexte qu’ils ont en France un Associé,” it will be well (1) to extend to them the same moderation of duties on fish oils granted the Hanseatic towns and which cannot be refused them anyway since the United States by its treaty with France has the right to demand that it be treated “comme les Nations les plus favorisées”; (2) to exempt from duty the products of the whale fishery, such as whalebone and spermaceti; (3) to reduce the duties on whale oil brought in French or American vessels to the level announced by the king in confirming to them the exemption on individual rights of manufacture. This will be an advantage for the American fishermen which the Hanseatic towns do not enjoy, but it relates to a commodity of the first importance for our industry and one that the Hanseatic towns themselves can no longer supply. It is moreover, very proper that we accord to our allies of America more advantages than to our friends of the north of Germany, for Hamburg, Lübeck, and Danzig will never be able in war to contribute to our strength, and have no obligation to do so.
            This arrangement will be less disadvantageous for our French fishermen, who make other fish oils, than is the privilege “donné à la Maison Roche de Dunkerque.” It will be more advantageous to the whole of the Nantucket fishermen. It will more than fulfill the engagements undertaken by the king. It will give to our allies “une marque particulière d’affection.”
            But in occupying ourselves with these means of opening in France a market for the products of the American whale fishery equally favorable for all, something difficult to believe is discovered.
            It appears that in the middle of changing ministers, in one of those moments when the new minister has not yet had time to put himself on guard against the pretexts and sophistries with which unjust demands are given a plausible color, “le Sr. Portalés fabricant de toiles de coton et de toiles peintes,” found means for obtaining for fifteen or sixteen years the exclusive privilege of manufacturing spermaceti candles, or, in other words, a monopoly of the purchase of all the spermaceti oil the Americans may be able to send to France. This individual has spoken publicly of this  privilege as having been granted to him. Such a privilege, however, which makes him master of the price, would be more onerous to American commerce and would more effectively repulse it than the duties that this commerce has borne, or that might still be imposed on it. In the face of this monopoly, the suppression of these duties would only produce profits for Pourtalés, and would be of no advantage to France or to America. Occasionally exclusive privileges have been granted for new manufactures in order to create new industries, and the best informed persons on administrative matters think nevertheless that it would be better to encourage new inventions by other means. But this is not a new industry. The art of fabricating candles or tapers with fatty substances is known to all the world, excepting perhaps the textile manufacturer to whom the exclusive privilege of manufacturing them has been granted.
            It is without doubt useful to establish this industry, since it will be one means of making up for the excessive scarcity of tallow and since it opens up one more branch of commerce between us and our allies who, in general, lack means of paying for our merchandise and are thus forced to restrict their purchases of them. But the more advantageous it is to open up this branch of commerce and to favor this fabrication to be carried out by French hands, the more unreasonable and unjust it will be to concentrate it in a single hand, and in a hand notoriously inexpert at this kind of industry. “Il n’y a rien de plus dangereux pour les Gouvernemens que ces sortes d’opérations auxquelles il est impossible de trouver une bonne raison; car alors le Public s’acharne à y en chercher de mauvaises et la plus grande récompense d’une Administration pure se trouve perdue. Il suffit sans doute d’avoir dénoncé au Ministere cette méprise et ce danger pour que l’un et l’autre cessent de subsister.”
            Rice. Rice not imported from the Levant was subject, under the former rates, to a duty of only 11¼d. per quintal, and that from the French colonies to 1s.6½d, with the normal duty of sols per livre included in both cases. These duties will not be augmented under the new tariff, and will even be diminished somewhat. They cannot be regarded as an obstacle to importation, and so no new regulation in respect to them need be made.
            Potash. Potash is a raw material for use in the making of salt-petre, glass, bleaches, and in the liming of grains. Its importation was formerly prohibited in regions where the salt-tax prevailed, but this prohibition was difficult to enforce. The manufacture of powder and the other articles mentioned account for a great consumption  of potash. The interests of this industry, as well as the interest of America, require that the duties on potash be abolished or be made nominal, “et que la promesse faite au nom du Roi ait son execution.”
            Beaver fur. Beaver skins and fur have been exempted from entry-duties since the arrêt of 12 Feb. 1760 and, by the decision of 9 Nov. 1784, have been free of internal duties as well. The promise made on this subject thus contains nothing new, and there is no reason to change it. The interest of our hat-makers requires this even more than the interest of American commerce does.
            Raw hides. The admission of this item, so necessary for the work of our tanneries, should be encouraged. It is one of those articles on which the new schedule of tariffs reduces the duties to a nominal level. There can be no inconvenience, then, in allowing this merchandise to enjoy the advantages which have been promised to Americans should they send any to France.
            Masts and timber. Masts and timbers for shipbuilding have been exempted from entry-duties since the last century, but not when these materials are intended for domestic construction. It can be seen how impossible it is to tell on its arrival whether a beam or a plank will be used in the construction of a ship or a house, and this ridiculous inconsistency in our law will be altered in the new tariff. There appears, then, no reason for setting aside, in respect to this item, the promise that the king has caused to be made.
            Ships of American construction. It is to be noted that only the ships’ hulls are made in America, because lumber is plentiful and cheap, and that, since labor is high in America, all of the rigging is supplied in Europe, most of it being drawn at present from France. It follows that, in facilitating the sale of American ships, the king assures employment to the French makers of rigging and tackle. The purchase of American-built hulls, which are much lower in price than those made in France, tends, moreover, to procure for French ship-owners the advantage of being able to operate more economically and thus to compete better with foreign nations. The suppression of the 5% duty on the purchase of these ships is, then, in every sense a benefit bestowed by the king on our ship-owners and our carrying-trade. It would not be reasonable to deprive them of it.
            Trees, plants, and seed. It is so useful to naturalize foreign trees that one cannot regret the suppression of the duties on their introduction. This tendency must, then, continue to be respected.
            
            Arms and gunpowder. In times of ignorance and barbarism the exportation of every sort of arms was severely prohibited. It was apparently thought that if these were sold to foreigners, none would remain for the defense of the realm; and our most modern laws have servilely repeated this prohibition against the exportation of arms, even the most ancient and useless. We can congratulate ourselves that the progress of enlightenment finally permits us to add the manufacture and the export of arms to our other manufactures and commerce. The administration of powder has already given, with considerable profits and success, an example of the advantages of selling this great means of defense to foreign countries; and it cannot be imagined that there can be any thought of diminishing what the king has promised our allies in respect to this item.
            Books and paper. No paper is required to pay export-duty except wall-paper. This is a manufacture at which we excel, and its market should expand greatly in America. One cannot regret the encouragement that the king promises to this branch of export trade.
            As for books, these are already exempt from duty.
            It has been represented that the exemption of export-duty and even the restoration of internal duties on paper and cardboard, so far as the export of printing papers is concerned, was harmful to our printing industry and our booksellers, who are obliged to meet the whole of these duties on books printed in the interior of the realm and who in consequence find it more profitable to print abroad. There was provided, then, in this respect, a general change which consisted in requiring payment of export-duty on papers to be used in printing and restoring that on paper and cardboard in printed books. But when this change shall have taken place with respect to other nations, there can be no inconvenience in permitting the Americans to enjoy an exception which has been promised them, for labor is so dear there that there is no reason to fear that books can be printed there in order to be brought into France, and it will be useful to us if American newspapers are printed on paper of our manufacture.
            Conclusion of Part II. An examination of each of the articles mentioned in the letter written to M. Jefferson by order of the king has shown that the American demand for the execution of the promises made to them is not only founded on “le droit des Gens, mais aussi conforme à l’interêt de la France qu’à celui des Etats-unis. On ne peut donc leur refuser de passer en Loi les Stipulations  qui leur ont êté annoncées et d’assurer leur execution à compter du jour où les envois des Marchandises Américaines y denommées arrivées en France, ont pu être importées en vertu d’expeditions faites sur la parole du Roi, après qu’elle a êté rendue publique en Amerique.”
            Part iii. Other branches of French and American commerce on which there has been as yet no decision.
            The letter of M. De Calonne decides only the points on which the Committee established to study the most advantageous commercial measures for the two nations had caused an arrêt to be issued. M. Jefferson has made some observations on the articles requiring further decisions. These observations and the provisional response of the controller-general in a letter to M. le Comte de Montmorin of 6 Sep. 1787 are here given in full. … This provisional letter of M. Lambert does not eliminate the need for discussing M. Jefferson’s observations.
            §i. Regulation of admiralty duties. The idea of regulating admiralty duties by the number of masts or the draught of a vessel has at first glance an appearance of simplicity. It has been proposed and rejected in England. M. Jefferson is certainly right in proposing the burthen of a vessel as a more just measure. There are very accurate means of measuring tonnage. It may be decided, then, that the regulation on the admiralty duties will be to reduce them to a single one and to establish them on the basis of tonnage.
            §ii. The tariffs of the new admiralty duties. M. Jefferson observes that the principle posed for augmenting the admiralty duties on foreign ships is based on the fact that most foreign nations require similar duties of us and proportionately higher than ours. He here lays stress on the principle of reciprocity in order to show that in several of the American states there are no such duties, and that in others they are very light. It thus follows that the Americans ought rather to expect a diminution, as they have been led to hope, than an augmentation which the principle of reciprocity would not justify. “Son observation semble parfaitement fondée et l’on croit que la règle à cet égard doit être vis à vis de toutes les Nations et de chaque Etat particulier, la réciprocité la plus éxacte; afin d’engager chaque Etat et chaque Nation à diminuer les droits sur cette navigation en raison de ce que son Gouvernement voudra que nous accueillions la sienne.” It is true that the tariff will be more complicated to calculate since it would contain almost as many articles as flags; but it would be just, “et en peu de tems il ramenerait à l’uniformité les Nations qui auraient  voulu repousser notre navigation, et qui nous verraient opposer à la leur un obstacle pareil. Celles qui pour echapper à cette juste reciprocité voudraient prendre un Pavillon qui ne Serait pas le leur ne le pourraient sans des faux frais ordinairement plus onéreux que la différence du droit, et sans s’exposer de plus aux peines des fausses déclarations. Il y a donc lieu de croire que les Droits d’Amirauté seraient assez-promptement baissés chez toutes les Nations, et s’y établiraient à un juste niveau.”
            What M. Jefferson says concerning flax, hemp, and furs is equally applicable to the commerce that we carry on with the peoples of the North of Europe, and there is no reason to make any exception. “La réciprocité des droits sur la navigation présente veritablement la seule régle.”
            §iii. Fish oils. On this subject, reference must be made to what has been said concerning it in the observations on the different articles of the letter written to M. Jefferson by order of the king. The Hanseatic oils enjoy a diminution on the entry-duties, but have always paid the duties of manufacture in the provinces in which these are established. Thus the exemption of American whale-oil is a particular favor.
            It will be still more advantageous to the Americans to exempt from duties whalebone, spermaceti, and whale-oil when shipped directly to France on their own or French vessels, and to require them to pay only the same duties that the Hanseatic towns pay on the oils of all other kinds of fish also brought on French or American vessels. “C’est un arrangement qui parait devoir convenir également aux deux Nations.”
            As for the period for the execution of the engagements made with the Americans, one should refer to the conclusion of the second part of this Mémoire.
            §iv. Rice. Everyone is in complete agreement on this article.
            §v. Potash. M. Lambert has responded to M. Jefferson’s observations relative to the local duties of Rouen by announcing his desire to see them moderated. If Rouen refuses, American potash will take another route, and will not be sold less in France. Rouen alone will lose the product by its duty. This is a powerful reason to facilitate its suppression or moderation.
            §vi. Turpentine, tar, and pitch. The new schedule of tariffs moderates the duties on these merchandises as being useful naval stores. Thus the views of M. Jefferson “doivent être remplies par une législation qui doit incessamment paraitre. On ne verrait aucun  inconvénient à ce que le ministère en prit avec lui l’engagement conforme au Plan général des droits de traites.”
            §vii. Other favors for American commerce of which some are already decided by government, and others appear to be of a nature not to be refused. It is to be regretted that M. Boyetet has not kept a copy of a Mémoire that he read to the Committee, and sent subsequently to the controller-general, containing some excellent ideas on American commerce. It is the only important document lacking in the present statement, but it can be annexed from the files of the controller-general’s office. Since it is not now available, this article will be limited to some measures yet to be taken in favor of American commerce and these may or may not include those proposed by M. Boyetet.
            The new plan of regulations for duties includes the establishment of the right of entrepôt for every kind of merchandise in every port of the realm where there is an office of the farmers-general, and to this will be added open transit for all articles destined for the interior that are not prohibited or subject to heavy duties.
            As a result, all of these ports will share the principal advantages of the free ports; the Americans will be able to deposit their merchandise there without paying duty and for a simple and extremely moderate droit d’entrepôt; and they will also be able to find there an assortment of every imaginable kind of merchandise that other nations will likewise have brought to these ports.
            “Cette grande vue politique et commerciale doit être regardée comme le plus puissant attrait pour multiplier les rélations de navigation et de commerce entre l’Amèrique unie et la France. Il n’est pas impossible d’y en ajouter un autre.”
            It was proposed to the Committee that bounties be granted on French merchandise that the Americans should take in exchange for tobacco. An arrêt was even drafted for accomplishing this. This idea should be reconsidered for all French manufactures that are in competition with those of other countries and are carried from France to America in French or American vessels. These bounties could vary according to the nature of the merchandise from 2 to 4% ad valorem. This is a work that will demand very close attention to regulate the rate and quota of each article of merchandise. But if it is considered that it will not be necessary to apply this system to the whole of our commerce with America, and that it will be sufficient to apply it only to those articles of merchandise with which we do not enjoy a decided advantage; if it  is further considered that our wines, brandies, vinegars, oils, soaps, dried and candied fruits, salts, papers, books, prints, cambrics, linens, fashions, silks, and draperies of the first quality have no need of it, it will be seen that, supposing our commerce with America worth 30,000,000₶ per year, only about a third of this, or 10,000,000₶ in value, will be eligible for bounties. It may be concluded, then, that the cost of stimulating and sustaining this commerce would cost not more than 100,000 écus per year.
            It cannot be doubted that this expense would be returned to the king with interest by the augmentation of duties of every sort which would be produced by the growth of commerce and the increased consumption of goods to which this stimulus would give rise.
            Résumé général. If the government of France obliges the farmers-general to fulfill faithfully up to the end of this year what was enacted by the decision at Berni, and to continue afterwards to purchase for five years 1,300 hhds. of American tobacco à prix défendu; if it revokes the monopoly granted for the manufacture of spermaceti candles and makes that manufacture free; if it exempts from duty spermaceti and whalebone derived from the American fishery; if it accords to whale-oil the same reduction of entry-duty and the exemption of duty on manufacture that have been granted the Hanseatic towns; if it extends to all other fish oils brought hither by French or American vessels the same privileges granted those brought from the Hanseatic towns; if it applies to rice, potash, beaver skins and fur, timbers, American ships, arms, powder, and paper the favorable terms announced by the king, making them effective from the date at which they were known in America long enough to determine shipments; if relative to the admiralty duties and to turpentine, pitch, and tar, it does what M. Jefferson asks; if to these favors it adds those of the right of entrepôt to all merchandise in all of the ports and of transit for most of them through the country; if it adds export bounties on about a third of the commodities that Americans carry away from France—it cannot be doubted that these advantages, “ajoutant au sentiment qu’inspire la memoire des Services passés ne doivent établir entre les deux Nations un Commerce très actif, et les plus solides rélations de bienveillance et d’amitié reciproques.”
          